Judgment, Supreme Court, New York County (Herbert Adlerberg, J., and Harold Beeler, J., on speedy trial motions; Edward McLaughlin, J., at jury trial and sentence), rendered September 8, 1995, convicting defendant of criminal possession of a controlled substance in the first degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
Defendant’s speedy trial motions were properly denied. The period from October 13, 1994 to November 17, 1994 was excludable. A fair reading of the record establishes that the attorney representing defendant for purposes of the October 13 calendar call agreed that the instant case be kept together with defendant’s additional indictment, so that the adjournment of the additional case for motion practice rendered the adjournment of the instant case excludable, even though the motions applied only to the additional case. In view of this determination, and since the motion courts found that the total amount of time chargeable to the People was only 168 days out of the 182 days in which they were required to be ready, it is unnecessary to consider a nine-day adjournment that is also at issue. Concur — Sullivan, P. J., Rosenberger, Lerner, Andrias and Friedman, JJ.